DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-15, and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 1, the prior art does not disclose or render obvious a power take-off shaft system comprising the combination of features as claimed including “further comprising a first fluid conveyance bore defined in the output shaft.” The piston do not operate via fluid pressure in Ballendux.
With reference to claim 14, the prior art does not disclose or render obvious an agricultural vehicle comprising the combination of features as claimed including “wherein: the second piston comprises a first piston element, a second piston element, and a third piston element; the first piston element is adjustably arranged at least partially in the first piston; the second piston element is adjustably arranged at least partially in the first piston element; and the third piston element is adjustably arranged at least partially in the second piston element.”
With reference to claim 20, the prior art does not disclose or render obvious a power take-off shaft system comprising the combination of features as claimed. Specifically, in the prior art that includes the two pistons and the neutral position as claimed, these pistons are not moved via pressurized fluid through two bores.
With reference to claim 21, the prior art does not disclose or render obvious a power take-off shaft system comprising the combination of features as claimed including “wherein the second piston element is mounted in the first piston element by a first restoring element.”
With reference to claim 24, the prior art does not disclose or render obvious a power take-off shaft system comprising the combination of features as claimed including “wherein the first stub end comprises a first profile with a recess and the second stub end comprises a second profile which is planar.” In Ballendux, both ends are gears.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659